Conlan, J.
The action was brought to recover damages alleged to have resulted from the negligence of the defendant’s workmen in removing a quantity of water from the roof of 124 Prince street, in this city. In attempting to clear out the conductor pipe leading from the roof to the sewer in the cellar, the workmen removed a trap or cover, and made a hole in the pipe itself, and the water came down with such force and in such volume as to flood the cellar and damage a quantity of tobacco stored there.
There is no serious dispute upon the facts of the case. The judge charged the jury upon the whole question, and no exception was taken by the defendant to any portion thereof. It was peculiarly the province of the jury to determine the questions' of fact submitted, and we are not inclined to disturb the conclusion arrived at.
No serious questions are presented for our consideration, and the judgment and order appealed from must be affirmed, with costs.
Hascall and Schuchman, JJ., concur.
Judgment and order affirmed, with costs.